                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


DONALD SIAS, #1948601                            §

VS.                                              §           CIVIL ACTION NO. 6:17cv413

GEORGETTE JACOBS, ET AL.                         §

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled and numbered civil action was referred to United States Magistrate

Judge John D. Love. The Report and Recommendation of the Magistrate Judge (Dkt. #146),

which contains proposed findings of fact and recommendations for the disposition of such

action, has been presented for consideration, and no objections having been timely filed, the court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

the same as the findings and conclusions of the court. It is accordingly

       ORDERED that Defendant Georgette Jacobs’s motion for summary judgment limited to

the issue of exhaustion of administrative remedies (Dkt. #128) is DENIED. It is further

       ORDERED that Mr. Sias may proceed with his Eighth Amendment claim against

Defendant Georgette Jacobs.

          So ORDERED and SIGNED March 11, 2019.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge
